Citation Nr: 0912383	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1970 to September 1972.

In a decision dated January 5, 2006, the Board of Veterans' 
Appeals (the Board) granted the Veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  In a January 31, 2006 rating 
decision which implemented the Board's decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island assigned a 10 percent disability 
rating.  The Veteran disagreed with the assigned rating and 
subsequently perfected this appeal.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In June 2008, the Board remanded the Veteran's claim to the 
agency of original jurisdiction (AOJ) for further evidentiary 
development.  Specifically, the Board instructed the AOJ to 
schedule the Veteran for a VA physical examination.  Upon 
completion, the AOJ was to readjudicate the claim.

The VA examination took place on August 8, 2008, and the VA 
Appeals Management Center (AMC) readjudicated the Veteran's 
claim in an August 20, 2008 supplemental statement of the 
case (SSOC).  The Veteran's claims folder has been forwarded 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
currently manifested by pain and limitation of motion.

2.  The evidence does not show that the Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 20 
percent, for the service-connected lumbar spine disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected degenerative joint disease 
of his lumbar spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in June 2008.  In essence, the Board instructed the 
AOJ to schedule the Veteran for a VA physical examination.  
See the June 2008 Board decision, page 3.  The AOJ was then 
to readjudicate the claim.



The Veteran was administered a VA examination on August 7, 
2008, and the examiner's report was added to the Veteran's 
claims folder.  Subsequently, in the August 20, 2008 SSOC, 
the AMC continued the Veteran's 10 percent disability rating.  
The Veteran's claims file was then returned to the Board.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in letters from the RO dated 
February 6, 2007 and May 16, 2008, which will be further 
referenced below.

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in an August 2002 letter from 
the RO, as well as in the above-referenced February 2007 
letter.  Specifically, the Veteran was advised in the 
February 2007 letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA Medical Centers.  The letter also indicated that a 
VA medical examination would be scheduled if necessary to 
adjudicate his claim.
Both the August 2002 and February 2007 letters additionally 
informed the Veteran that VA would make reasonable efforts to 
obtain the Veteran's private medical records, employment 
records, or records from state or local government agencies.  
Included with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain records on his behalf.  

The February 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
February 2007 letter, page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.              
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter from 
the RO.  The February 2007 letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the February 2007 
letter from the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the above-referenced May 2008 letter to 
the Veteran specifically referenced Vazquez-Flores v. Peake 
and advised him that a disability "rating can be changed if 
your condition changes," and "we will assign a rating from 
0 to as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate his lumbar spine disability through the use of 
diagnostic codes, specifically Diagnostic Code 5242 
[Degenerative arthritis of the spine].

Further, the record also shows that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Pertinently, the Veteran has submitted argument 
which specifically referenced the former and current General 
Rating Formula for Diseases and Injuries to the Spine 
utilized in rating his disability.  See the Appellant's Post-
Remand Brief, pages 3 and 4.  The Veteran's representative 
made specific argument as to how the Veteran's limitation of 
motion entitles the Veteran to a higher disability rating, 
and quoted Diagnostic Codes 5235-5243.  See id., page 4.  It 
is therefore clear that the Veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Subsequently, the Veteran's claim was 
readjudicated in the August 2008 SSOC.   See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient and private treatment records, and afforded the 
Veteran VA examinations in February 2006 and August 2008.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a service organization, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  Most recently, his accredited representative 
presented a brief dated February 5, 2009 directly to the 
Board.  As was noted in the Introduction, the Veteran 
testified before the undersigned at the RO in May 2008.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.



Specific rating criteria

VA outpatient treatment records from September 2002 note that 
X-rays show the Veteran has degenerative joint disease of the 
lumbosacral spine.  See the September 12, 2002 VA outpatient 
treatment report.  As will be explained in greater detail 
below, the RO has rated the disability as arthritis of the 
lumbar spine.

The Veteran filed his claim to reopen his previously denied 
service connection claim in  July 2002.  [The Veteran's 
original claim was denied by the Board in 1979.]  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended twice, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  As noted above, the Veteran has 
been provided with the new regulatory criteria in a May 2008 
letter from the RO.  Therefore, there is no prejudice to the 
Veteran in the Board adjudicating the claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Veteran's service-connected lumbosacral spine disability 
is currently rated under Diagnostic Codes 5010 [arthritis due 
to trauma] and 5242 [degenerative arthritis of the spine], 
which involves rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  He was previously rated 
under Diagnostic Codes 5010 and former Diagnostic Code 5292 
[limitation of lumbar spine motion]. After a review of the 
evidence pertaining to the Veteran's service-connected lumbar 
spine disability, the Board believes that rating the Veteran 
under these diagnostic codes is appropriate.

The Veteran's service-connected lumbar spine disability has 
been rated under Diagnostic Code 5010, which specifies that 
arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis [Diagnostic Code 5003].        
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.           
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  [For the 
purposes of rating disability from arthritis, VA regulations 
consider the lumbar vertebrae a group of minor joints, 
ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) 
(2008).]

Thus, Diagnostic Code 5003 allows for rating arthritis of the 
lumbar spine based on limitation of motion under former 
Diagnostic Code 5292 [limitation of lumbar spine motion] 
and/or under current Diagnostic Code 5242 [arthritis of the 
spine].  

Under the current schedular criteria, all lumbar spine 
disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).  With respect to 
the rating criteria for intervertebral disc syndrome [former 
Diagnostic Code 5295 and current Diagnostic Code 5243], there 
is no medical evidence of a diagnosis of intervertebral disc 
syndrome.  While past VA and private treatment records 
suggest that the Veteran had sciatica [see the August 28, 
2006 VA outpatient treatment report] and lumbar radiculopathy 
[see the May 2000 treatment report of Dr. C.F.H.], the 
February 2006 VA examination report ruled out radiculopathy, 
and the August 2008 VA examination report indicated "no 
history of sensory or motor deficit," and "[the Veteran] 
has not had any incapacitating episodes."  See the February 
2006 and August 2008 VA examiner's reports respectively.  
Intervertebral disc syndrome has never been diagnosed.

Thus, the Veteran's service-connected degenerative joint 
disease of the lumbar spine will be rated using former 
Diagnostic Code 5292 and the current the General Rating 
Formula for Diseases and Injuries of the Spine.

(i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 
10 percent evaluation is assigned for slight limitation of 
motion, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2008).  The 
Board observes in passing that "slight" is defined as 
"small in amount or extent; not great or intense."           
See Webster's New World Dictionary, Third College Edition 
(1988), 1262.  "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.

(ii.) The current schedular criteria

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, 
Plate V (2008) as well as Note (2) to the General Rating 
Formula for Diseases and Injuries of the Spine.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R.     § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Analysis

The Veteran's lumbosacral spine is currently rated 10 percent 
disabling from the date of service connection, July 19, 2002.  

VA examination reports of record demonstrate the Veteran's 
lumbar spine symptomatology consists mainly of limitation of 
motion of the lumbar spine with pain and discomfort.  

Schedular rating

 (i.) The former schedular criteria

As discussed in the law and regulations section above, under 
former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion.

Of record are two VA examinations of the Veteran's lumbar 
spine.                       See the February 2006 VA 
examiner's report; see also the August 2008 VA examiner's 
report.  Both VA examiners measured the range of motion of 
the Veteran's lumbar spine, and incorporated their findings 
in their respective examination reports.  These findings are 
listed in the chart below.

As noted above, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  See 
38 C.F.R.      § 4.71, Plate V (2008); see also Note (2) to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The findings of the VA examiners as compared to 
normal lumbar range of motion in tabular form are as follows:


Forwar
d 
Flexio
n 
Extens
ion
Left 
latera
l 
flexio
n
Right 
latera
l 
flexio
n
Left 
late
ral 
rota
tion
Right 
latera
l 
rotati
on
Combin
ed
Normal
0-90
0-30
0-30
0-30
0-30
0-30
240 
degree
s
Feb. 
2006 VA 
Exam
0-70
0-25
Latera
l 
extens
ion: 
0-
10/20
Latera
l 
extens
ion: 
0-
10/20
0-10
0-10
135 
degree
s
Aug. 
2008 VA 
Exam
0-90
0-10
0-30
0-30
0-30
0-30
220 
degree
s

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized under the former schedular 
criteria as moderate.  As discussed above, "moderate" is 
generally taken to mean "of average or medium quality, 
amount, scope, range, etc."  

The February 2006 VA examiner's report shows some limitation 
of motion in all directions, with a combined range of roughly 
60 percent of what is normal.  Pertinently, the Veteran 
exhibited left and right lateral rotation ranges of motion 
that measured only 1/3 of the normal range.  

Conversely, the more recent August 2008 VA examiner's report 
demonstrates limitation of motion in only one direction 
[extension], with a combined range of roughly 90 percent of 
what is normal.  Unlike as in the February 2006 examination, 
at this time, the Veteran exhibited normal left and right 
rotation ranges of motion, but showed a significant decrease 
in extension.  

Evaluated as a whole, these measured ranges of motion do not 
demonstrate small or slight limitation of motion.  Nor, 
however, do they demonstrate severe loss of lumbar spine 
motion that would qualify for a 40 percent disability rating.  
As the table above demonstrates, the combined range of motion 
is at worst more than half of normal, and it approached 
normal in August 2008.  

Accordingly, based on the findings of the VA examiners, the 
Board finds that under the former schedular criteria, the 
Veteran's degenerative joint disease of the lumbar spine is 
characterized by moderate limitation of motion, and an 
increase in rating to 20 percent disabling is warranted.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 20 degree 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; . . . or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

As noted above, the Veteran's forward flexion of the 
thoracolumbar spine measured 70 degrees in February 2006 and 
90 degrees in August 2008.  His combined range of motion for 
the thoracolumbar spine measured 135 and 220 degrees 
respectively. These measurements exceed the limitation of 
motion required to warrant a higher disability rating.  As 
was noted above, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees is required 
for a 20 percent disability rating under the current 
schedular criteria.

The Board has also considered the Veteran's entitlement to a 
40, 50, or 100  percent disability rating under the current 
schedular criteria.  However, the medical evidence shows that 
the Veteran has never exhibited loss of forward flexion to 
30 degrees.  Additionally, ankylosis of the entire 
thoracolumbar spine is not demonstrated in the medical 
evidence, and the Veteran does not appear to contend that his 
back is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of 10 percent for the 
Veteran's lumbar spine disability under the current criteria.  
Thus, a 20 percent schedular rating will be assigned based on 
the former schedular criteria.  As was noted above, such 
criteria may be applied prospectively.

DeLuca consideration

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See DeLuca, supra.

The Veteran has complained of back pain.  Additionally, the 
August 2008 VA examiner noted that the Veteran had trouble 
coming to a sitting position after lying down.  See the 
August 2008 VA examiner's report, page 2.  However, there is 
no evidence that such symptomatology warrants the assignment 
of disability rating higher than 20 percent.  The August 2008 
VA examiner stated that although the Veteran does complain of 
pain, "[d]aily activities are not affected," and "[t]here 
was no pain elicited from any of these [range of motion] 
activities here throughout repetitive uses did not increase 
any noted pain, weakness, fatigue or lack of endurance."  

As noted above, the Board is granting the Veteran's claim for 
an increased disability rating.  Given the lack of clinically 
identified fatigue, incoordination, weakness and the like, 
there is no basis on which to assign a higher level of 
disability than 20 percent disabling based on DeLuca factors. 



Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The above-referenced January 2006 rating decision granted the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, with an 
evaluation of 10 percent disabling effective July 19, 2002.  
The Board has reviewed the evidence in order to determine 
whether staged ratings should be assigned.  

After a review of the medical evidence of record, the Board 
has determined that the Veteran's lumbar spine disability did 
not increase in severity to warrant a 
20 percent disability rating until February 27, 2006, the 
date of the Veteran's first VA examination.  Prior to that 
date, the lumbar spine disability was manifested by 
complaints of pain but little if any limitation of motion.

Specifically, VA outpatient treatment reports from September 
2002 indicate that the Veteran complained of back pain; the 
treating physician assessed the Veteran as "fully ambulatory 
with no deficits."  See a September 12, 2002 VA  treatment 
report.  A January 7, 2003 private physical examination 
indicated that the Veteran had a "[n]ormal tandem gait 
lumbar spine . . . [l]umbar musculature and spinous processes 
are non-tender to palpation.  Full range of motion is 
present.  Motor exam is without deficit . . . no pelvic 
tilt."  See a January 7, 2003 report of Dr. C.F.H.  
Dr. C.F.H. evaluated the Veteran's lumbar spine disability 
again on August 12, 2004, noting that the Veteran's back pain 
was somewhat worsening.  Dr. C.F.H. noted only mild 
limitation of range of motion.  

The earliest evidence of record that shows  limitation of 
motion which can be described as moderate is the February 27, 
2006 VA examiner's report.  As noted in the chart above, the 
Veteran's ranges of motion were limited in each direction, 
with a combined range of motion of roughly 60 percent of what 
is considered normal under 38 C.F.R. § 4.71, Plate V (2008).  

Accordingly, the Board concludes that the February 27, 2006 
VA examiner's report indicates the date as of which moderate 
symptomatology in the lumbar spine and an abnormal gait were 
initially medically identified.  Therefore, the increased 
rating of 20 percent is warranted as of that date.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
pain constitutes an exceptional disability picture and that 
the schedular evaluation is somehow inadequate, the Board 
notes that referral for extraschedular rating remains 
unwarranted as the third Thun criterion is not met.  
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's lumbar spine disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected lumbar spine disability.  The 
Veteran testified at the May 2008 hearing that he is a 
handyman, who has assistants to help with things that his 
lumbar spine disability prevents him from doing.  See the May 
2008 hearing transcript, page 4.  Additionally, the Veteran 
stated that the nature of his work requires spraying on 
laminates, and that he is not lifting anything at work.  
Accordingly, there is no indication that the Veteran's lumbar 
spine disability caused significant problems at his work, 
over and above that which is contemplated in the 20 percent 
rating which is now assigned.   While employment may be made 
more difficult by the Veteran's disability, this alone does 
not present an exceptional or unusual disability picture and 
is not reflective of any factor which takes the Veteran 
outside of the norm.  Indeed, any occupational impairment is 
specifically contemplated in the schedular rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 20 percent disability rating is 
warranted for the Veteran's service-connected degenerative 
joint disease of the lumbar spine are met.  The benefit 
sought on appeal is allowed to that extent.


ORDER

Entitlement to an increased 20 percent disability rating for 
service-connected degenerative joint disease of the lumbar 
spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


